DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claims 2-18 are rejected for their dependence on claim 1.
Claim 10 appears to be missing an essential word or phrase, which renders the claim indefinite. For the purposes of this examination, claim 10 is interpreted as intending to mean “the first leg is connected to a part of a frame”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschoff (DE-102005009995-A1).

With regards to claim 1, Hirschoff discloses a door strike (10 Figure 3) which prevents the opening of an associated door (PP 0003, Line 32) when the door strike has been heated to an elevated temperature (“the locking / release device for a pivot latch of a door opener also contains an emergency lock with a bolt and a temperature-active means for operating the bolt” [PP 0008]) such as are present during a fire in a building structure, 
wherein the door strike includes a foldable thermally responsive element (28 Figure 6a/6b) which retards the normal operation of the door strike when it is at an elevated temperature (PP 0041).

With regards to claim 2, Hirschoff discloses the door strike of claim 1, 
wherein the thermally responsive element (28 Figure 6a/6b) is deformable in response to being heated (PP 0051) such that it changes its configuration from a folded, first configuration (Figure 6a) to an unfolded, second configuration (Figure 6b), when heated an elevated temperature, such that in this second configuration at least part of the thermally responsive element interacts with one or more further elements of the door strike so to prevent or retard the door strike from operating in its usual manner. (PP 0041)

With regards to claim 3, Hirschoff discloses the door strike of claim 2, 
(28 Figure 6a/6b), when at an elevated temperature, interacts with one or more further elements of the door strike so to prevent the door from opening (PP 0041).

With regards to claim 6, Hirschoff discloses the door strike of claim 1 which is electrically operable (PP 0039, Line 283) and comprises a solenoid (“an armature of an electromagnet (not shown)” is a solenoid [PP 0039, Line 294]).

With regards to claim 8, Hirschoff discloses a method for controlling the undesired spread of a fire or smoke between adjacent spaces separated by the door wherein a fire or smoke condition exists in at least one of these spaces, via the provision of a door strike or locking hardware according to claim 1. (PPs 0004 - 0006)

With regards to claim 9, Hirschoff discloses the door strike of claim 1, 
wherein the thermally responsive element (28 Figure 6a/6b) is a U-shaped strip having a first leg (right leg of 28, Figure 6b), connected via an intermediate bow (the top connector of 28, Figure 6b) part to a second leg (left leg of 28, Figure 6b) which is substantially parallel to the first leg. (When viewed along the center axis of rod 22, the element 28 has two parallel legs connected by an intermediate bow and forming a U-shape.)

With regards to claim 10, Hirschoff discloses the door strike of claim 9, 
(right leg of 28, Figure 6b) is (interpreted as missing the word ‘connected’) to a part of a frame of the door strike (Figures 6a-6b show that during deformation of 28 the first leg remains fixed to the interior of the strike frame.)

With regards to claim 11, Hirschoff discloses the door strike of claim 9, 
wherein in a folded configuration (Figure 6a), the thermally responsive element (28 Figure 6a) is in a first configuration (Figure 6a) wherein the first leg (right leg of 28, Figure 6b) is substantially parallel to the second leg (left leg of 28, Figure 6b), and no part of the thermally responsive element impedes (PP 0041, 0052) the function of any other element of the door strike.

With regards to claim 12, Hirschoff discloses the door strike of claim 9, 
when at an elevated temperature such as is present during a fire in a building structure, the thermally responsive element is in a second configuration (Figure 6b) wherein the second leg (left leg of 28, Figure 6b) is in an outwardly extended, non-parallel position with respect to the first leg, and the second leg inhibits the operation of one or more parts of the door strike (PP 0041, 0053) while the elevated temperature persists.

With regards to claim 13, Hirschoff discloses the door strike of claim 1, 
wherein the door strike (10 Figure 3) comprises a locking lever (12 Figure 3), and depending therefrom a locking shaft (‘pivot latch’ [PP 0039, Line 290]).


wherein in a folded configuration (Figure 6a), the thermally responsive element (28 Figure 6a) is in a first configuration wherein the first leg is substantially parallel to the second leg (the first and second legs of 28 are parallel in Figure 6a), and no part of the thermally responsive element impedes the locking lever and locking shaft (PP 0041, 0052).

With regards to claim 15, Hirschoff discloses the door strike of claim 13, 
when at an elevated temperature such as is present during a fire in a building structure, the thermally responsive element (28 Figure 6b) is in a second configuration (Figure 6b) wherein the second leg is in an outwardly extended, non-parallel position (Figure 6b shows that the first and second legs of 28 are non-parallel) with respect to the first leg, and the second leg inhibits the operation (PP 0041, 0053) of the locking lever and locking shaft while the elevated temperature persists.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschoff in view of Gandhi (US-8814231-B2).

With regards to claim 4, Hirschoff discloses the door strike of claim 1. 
Hirschoff is silent as to whether the thermally responsive element (28 Figure 6a/6b) operates in a reversible manner, wherein the thermally responsive element reverts to its folded, first configuration (Figure 6a) from its unfolded, second configuration (Figure 6b) when cooled to about room temperature.
However, Gandhi discloses that shape memory springs (such as the thermally responsive element 28 of Hirschoff [PP 0018]) may have “one-way” or “two-way” shape memory. “A material that shows a shape memory effect during both heating and cooling may be called a two-way shape memory material” (Col 4 Line 61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a two-way shape memory spring. One would have been motivated to make this selection to achieve a fire safety feature that is deactivated once the fire danger has passed.

With regards to claim 5, Hirschoff discloses the door strike of claim 1. 
Hirschoff is silent as to whether the thermally responsive element (28 Figure 6a/6b) operates in an irreversible manner, wherein the thermally responsive element changes from its folded, first configuration (Figure 6a) and assumes a unfolded, second configuration (Figure 6b) when heated to an elevated temperature, but does not revert to its folded, first configuration when cooled to about room temperature. 
[PP 0018]) may have “one-way” or “two-way” shape memory. “In contrast to the two-way shape memory, the one way shape memory materials do not automatically reform” (Col 5 Line 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a one-way shape memory spring. One would have been motivated to make this selection to achieve a fire safety feature that remains activated once the fire danger has passed.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschoff in view of Orbeta (US-8366160-B2).

With regards to claim 7, Hirschoff discloses the door strike of claim 1.
Hirschoff does not disclose that it is air actuated and comprises an air actuated piston and cylinder assembly.
However, Orbeta discloses another electric door strike with a solenoid (18, 19 Figure 1) actuated locking element. Orbeta also discloses that (“It is also known in the art to use an air actuated piston and cylinder assembly with the piston connected to the locking member to actuate the locking member” [Col 1 Line 38]). 
Therefore, it would have been obvious to one of ordinary skill in the art to replace the solenoid of Hirschoff with an air actuated piston and cylinder assembly, as these were art recognized equivalents before the filing date of the claimed invention.

s 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschoff alone.

With regards to claim 16, Hirschoff discloses the door strike of claim 1.
Hirschoff does not discloses that the elevated temperature is at least 1000°F.
However, In re Aller, (220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a shape memory spring activated at a temperature of at least 1400°F. One would have been motivated to perform this experimentation in order to achieve a fire safety feature activated at the desired temperature.

With regards to claim 17, Hirschoff teaches the door strike of claim 16,
 wherein the elevated temperature is at least 1200°F (see claim 16).

With regards to claim 18, Hirschoff teaches the door strike of claim 17, 
wherein the elevated temperature is at least 1400°F (see claim 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CA-2538437-A1: A perspective view of Hirschoff’s shape memory spring mechanism. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675